Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 7, 2022 has been entered.

Claims
Claims 1-22 are pending and rejected in the application. 

Arguments 
Applicant Argues: 
The cited art fails to teach the feature of determining whether to create an entry in a first data structure or a second data structure based on whether a projected property is in a cache.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1-22 have been considered but are moot in view of the new ground(s) of rejection. The Examiner removed the rejection because the combination of  Yoo and Nagel do not disclose the new limitation in response to determining that all the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure. 

Applicant Argues: 
To overcome the rejection under § 112, the Examiner recommended adding the word “not” in the following limitation: the particular path that belongs to said projected set is not cached, adding an entry in a second data structure for the particular path. While the wording has changed in the current limitation that corresponds to the above limitation, the recommendation has, in effect, been incorporated.

Examiner Responds:
Applicant did incorporate the word “not” into the claim. Thus, the 35 U.S.C. 112, first paragraph, rejections has not been withdrawn. 

Applicant Argues:
Claims 1 & 12 have been rejected under § 101 as being directed to an abstract idea because the claims cover a mental process that can be practically performed in the mind. However, the amendments to claims 1 & 12 are significant enough to render the Office’s basis for the rejection moot. It is noted that an effect of claims 1 & 12 is to amortize the initiation of storage operations to retrieve properties for vertices or edges. This reduces overhead to evaluate a query, which clearly improves the functioning of a computer.

Examiner Responds:
Applicant argues “Claims 1 & 12 have been rejected under § 101 as being directed to an abstract idea because the claims cover a mental process that can be practically performed in the mind. However, the amendments to claims 1 & 12 are significant enough to render the Office’s basis for the rejection moot. It is noted that an effect of claims 1 & 12 is to amortize the initiation of storage operations to retrieve properties for vertices or edges. This reduces overhead to evaluate a query, which clearly improves the functioning of a computer.” The Examiner respectfully disagrees. Claims 1 and 12 could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 1 and 12 are not patent eligible under 35 USC 101.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1 and 12 similarly recites one or more non-transitory storage media storing sequences of instructions which, when executed by one or more processors, cause: evaluating a path pattern expression of a query against an in-memory representation of a graph; wherein the graph includes a plurality of graph components; wherein a projected set of one or more graph properties of the plurality of graph components is projected by evaluation of said query, wherein each of said projected set is either a vertex property or an edge property; wherein each path of a plurality of paths includes a respective ordered sequence of particular graph components of the plurality of graph components; wherein evaluating the path expression comprises, for each path of said plurality of paths that satisfies the expression: determining whether all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached; in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a first data structure; in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure; performing storage access operations to retrieve one or more properties corresponding to entries in said second data structure; generating at least part of a result for the path pattern expression based on the first data structure and the second data structure. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one or more non-transitory storage media” and “one or more processors.” 

For example, in the context of this claim, “evaluating a path pattern expression of a query against an in-memory representation of a graph” encompasses mentally a person reviewing a path pattern expression of a query against a graph. In addition, “wherein the graph includes a plurality of graph components” encompasses mentally a person looking at the graph and realizing the graph includes a plurality of graph components. Next, “wherein a projected set of one or more graph properties of the plurality of graph components is projected by evaluation of said query, wherein each of said projected set is either a vertex property or an edge property” encompasses mentally a person, while writing on paper, determining wherein a projected set of one or more graph properties of the plurality of graph components is projected by evaluation of said query, wherein each of said projected set is either a vertex property or an edge property. In addition, “wherein each path of a plurality of paths includes a respective ordered sequence of particular graph components of the plurality of graph components” encompasses mentally a person, while writing on paper, determining wherein each path of a plurality of paths includes a respective ordered sequence of particular graph components of the plurality of graph components. Further, “wherein evaluating the path expression comprises, for each path of said plurality of paths that satisfies the expression” encompasses mentally a person, while writing on paper, determining wherein evaluating the path expression comprises, for each path of said plurality of paths that satisfies the expression. Next, “determining whether all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached” encompasses mentally a person, while writing on paper, determining whether all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached. In addition, “in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a first data structure” encompasses mentally a person, while writing on paper, in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a first data structure. Further, “in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure” encompasses mentally a person, while writing on paper, determining in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure. Further, “performing storage access operations to retrieve one or more properties corresponding to entries in said second data structure” encompasses mentally a person performing storage access operations to retrieve one or more properties corresponding to entries in said second data structure. Next, “generating at least part of a result for the path pattern expression based on the first data structure and the second data structure” encompasses mentally generating at least part of a result for the path pattern expression based on the first data structure and the second data structure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1 and 12 recites no additional limitations other than “one or more non-transitory storage media” and “one or more processors.” implementing the limitations. The computer is recited at a high-level of generality (i.e., evaluating a path…etc., wherein the graph includes…etc., wherein a projected set of…etc., wherein each path…etc., wherein evaluating the path…etc., determining whether all properties…etc., in response to determining that all properties…etc., in response to determining all properties…etc., performing storage access…etc., generating at least part of a result…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above, claims 1 and 12 recites “one or more non-transitory storage media” and “one or more processors.” implementing the limitations. The computer is recited at a high-level of generality  (i.e., evaluating a path…etc., wherein the graph includes…etc., wherein a projected set of…etc., wherein each path…etc., wherein evaluating the path…etc., determining whether all properties…etc., in response to determining that all properties…etc., in response to determining all properties…etc., performing storage access…etc., generating at least part of a result…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1 and 12 are not patentable eligible under 35 USC 101. 

The limitation “wherein each entry in the first data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected.” of dependent claims 2 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 13 are not patent eligible under 35 USC 101. 

The limitation “wherein each entry in the second data structure includes a graph identifier of each graph component, of a specific path, for which a property of a respective graph component is being projected and a property value of the property of the respective graph component if the property value is available from one or more caches.” of dependent claims 3 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein generating the at least part of the result includes fetching properties from one or more caches for each entry in the first data structure.” of dependent claims 4 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 15 are not patent eligible under 35 USC 101. 

The limitation “wherein generating the at least part of the result includes: performing a storage access to obtain and to cache property values of properties of those graph components identified in the second data structure that are unavailable in the second data structure; fetching properties from one or more caches for each entry in the second data structure.” of dependent claims 5 and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein performing the storage access includes: identifying potential graph components in upcoming paths each satisfying the path pattern expression; performing the storage access to obtain and cache property values of properties of the potential graph components in the upcoming paths.” of dependent claims 6 and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein the potential graph components are identified from the in-memory representation of the graph.” of dependent claims 7 and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein identifying the potential graph components in the upcoming paths comprises excluding components based on a bit-vector indexed by graph component identifier that identifies filtered graph components.” of dependent claims 8 and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein each storage element associated at each level of the path pattern expression is associated with an independent cache.” of dependent claims 9 and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 9 and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein a size of a particular cache is dependent on which level of the path pattern expression a corresponding storage element is associated with.” of dependent claims 10 and 21 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10 and 21 are not patent eligible under 35 USC 101. 

The limitation “wherein an amount of memory available for processing the query is partitioned at least between caches at different levels of the path pattern expression.” of dependent claims 11 and 22 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1 and 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 11 and 22 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 112, first paragraph

Claims 1-22 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1 and 12 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation "in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure” is not found in the specification. The specification, paragraph[0105], states “At step 1008, in response to determining that all properties of the particular graph components in the particular path are not cached, an entry for the particular path is added in a second data structure…etc.” The Examiner recommends adding the term “not” back into the claim to overcome the rejection. 


Claims 2-11 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 13-22 depends from rejected claim 12 respectively, comprise the same deficiencies as claim 12 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
	
Regarding claims 1, 9, and 17 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation "in response to determining that all properties of the respective ordered sequence of particular graph components of said each path that belong to said projected set are cached, adding an entry in a second data structure for the particular path to amortize initiation of storage access operations to retrieve one or more properties corresponding to entries in said second data structure” is not found in the specification. The specification, paragraph[0105], states “At step 1008, in response to determining that all properties of the particular graph components in the particular path are not cached, an entry for the particular path is added in a second data structure…etc.” The Examiner recommends adding the term “not” back into the claim to overcome the rejection. 

Claims 2-11 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 13-22 depends from rejected claim 12 respectively, comprise the same deficiencies as claim 12 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-22 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections – 35 USC § 112, second paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 12 similarly recites, in part, the claim language 
“generating at least part of a result for the path pattern expression based on the first data structure and the second data structure" is indefinite and failing to point because one of ordinary skilled in the art would not be clear on what is being based from the first data structure and second data structure to generate at least part of a result for the path expression. The Examiner recommends clarifying the limitation and incorporating the complete steps as stated in the specification, paragraph[0106], “  At step 1010, at least part of a result for the path pattern expression is generated when either the first data structure or the second data structure is filled with data.”

Claims 2-11 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 13-22 depends from rejected claim 12 respectively, comprise the same deficiencies as claim 12 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
December 17, 2022                                                                                                                                                                                           


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000